Citation Nr: 0701529	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-24 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.  

2.  Entitlement to an increased (compensable) rating for 
hearing loss.  

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to June 12, 2004.  

4.  Entitlement to a rating in excess of 70 percent for PTSD, 
from June 12, 2004.  

5.  Entitlement to an effective date earlier than June 12, 
2004 for a 70 percent rating for PTSD.

6.  Entitlement to an effective date earlier than June 12, 
2004 for a total disability rating based on individual 
unemployability (TDIU).






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1987.

This matter comes to the Board of Veterans Appeals (Board) 
from January 2003, August 2003, and July 2004 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The veteran currently has Level II hearing in his right 
ear and Level II hearing in his left ear.

3.  Prior to June 12, 2004, the veteran's PTSD caused for 
occupational and social impairment, with deficiencies in most 
areas, but did not result in total occupational and social 
impairment.  

4.  From June 12, 2004, the veteran's PTSD caused for 
occupational and social impairment, with deficiencies in most 
areas, but did not result in total occupational and social 
impairment.

5.  A formal claim for an increased rating for PTSD was 
received on May 9, 2001 and he was 70 percent disabled due to 
PTSD on that date; there is no record of treatment for PTSD 
in the one year preceding that claim; thus, it is not 
factually ascertainable that the veteran's PTSD disability 
was 70 percent disabling or more prior to that date.

6.  A formal claim for a TDIU rating was received on June 5, 
2003; it was factually ascertainable that the veteran was 
individually unemployable within one year prior to the date 
of the formal claim, June 5, 2002; there is no earlier 
informal claim for a TDIU rating.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.87, 
Part 4, Diagnostic Code 6260 (2005).   

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, Part 4, 
Diagnostic Code 6100 (2005).

3.  Prior to June 12, 2004, the criteria for a 70 percent 
rating for PTSD, but no more, are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2005).

4.  From June 12, 2004, the criteria for a rating in excess 
of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

5.  The criteria for an effective date of May 9, 2001, for 
the grant of a 70 percent rating for PTSD have been met. 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2005).

6.  The criteria for an effective date of June 5, 2002, for 
the grant of a TDIU rating have been met. 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Tinnitus

In a July 2004 rating decision, service connection was 
granted for tinnitus and a 10 percent rating was assigned 
effective June 14, 2004.  The veteran appealed the assigned 
rating.  The veteran contends that he has tinnitus in both 
ears and each ear warrants a separate 10 percent rating.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation. 

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

However, in this case, the RO established service connection 
and a 10 percent disability rating for tinnitus effective 
from June 12, 2004, which was found by the RO to be an 
informal claim for service connection.  As such, the only 
version of Diagnostic Code 6260 that applies in this case is 
the current one which expressly prohibits the assignment of 
separate ratings for each ear affected by tinnitus.  
Therefore, the veteran's claim for an evaluation in excess of 
10 percent rating for service-connected tinnitus must be 
denied.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The provisions of the 
Veterans Claims Assistance Act of 2000 have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts is dispositive in a matter.  See 
Manning v. Principi, 16 Vet. App.  534, 542-543 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

Evaluations of Hearing Loss and PTSD

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claims, 
letters dated in December 2002 and July 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.   See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's VA medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected hearing loss since 
the June 2004 VA examination.  With regard to PTSD, the 
evaluation period is divided into one period prior to June 
2004 and one period from that date onward.  The veteran was 
examined during both of these periods.  The examinations of 
record adequately represent the level of disability of 
hearing loss and PTSD.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the noncompensable rating for hearing 
loss at issue here, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned; thus, no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to PTSD, the RO has specifically assigned 
effective dates already.  No further notice is needed per 
Dingess/Hartman as to the second period.  Following the 
Board's decision, the RO will take further action regarding 
the effective date for the 50 percent rating for PTSD prior 
to June 12, 2004.  He will be further notified at that time.  

Evaluation of Bilateral Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
The schedule provides a table (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment.  
Testing for hearing loss is conducted by a state-licensed 
audiologist, including a controlled speech discrimination 
test (Maryland CNC).  

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  (Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.)

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The veteran contends that he has difficulty hearing.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, as a lay person, he has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent, at least as 
to the measurable level of hearing loss that must be provided 
by the appropriate testing for VA rating purposes.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, 
even though the veteran is competent to report that he has 
difficulty hearing, he is not competent to state the level of 
hearing loss at the specific decibel levels required for 
evaluation under the VA Rating Schedule.

The veteran was afforded a VA audiological examination in 
June 2004, which showed puretone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
45
70
85
LEFT

50
45
65
75

There was speech recognition of 96 percent in the right ear 
and 88 percent in the left ear.  

The Board notes that the VA examiner also provided the 
decibel readings for 500 Hertz, but application of such is 
not necessary for calculating the average since it is not 
pertinent for rating the veteran.  See 38 C.F.R. § 4.86(a).  

In viewing 1000, 2000, 3000, and 4000 Hertz, the puretone 
threshold average in the right ear was 62.50.  The puretone 
threshold average in the left ear was 56.25.  The VA examiner 
indicated that the veteran had mild to severe sensorineural 
hearing loss from 500 to 4000 Hertz in both ears.  

Under the rating criteria, the June 2004 examination results 
constitute Level II hearing on the right and Level II hearing 
on the left.  When combined, the result is a noncompensable 
or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

The objective evidence does not support a compensable 
schedular evaluation based on the current level of impairment 
for hearing loss.  The Board is bound in its decision by 
application of the rating schedule to the reported test 
results.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied.  

Evaluation for PTSD

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Prior to June 12, 2004

In May 2001, correspondence was received in which the veteran 
requested an increased rating.  Thereafter, VA medical 
records were received.  

In October 2001, the veteran presented in a casually dressed 
and somewhat disheveled manner.  The veteran was friendly and 
cooperative throughout testing.  The veteran reported that he 
lived alone and had limited social support.  He was spending 
10-12 hours per day on the internet to meet women.  Testing 
revealed that the veteran had average cognitive abilities and 
excellent narrative and recall abilities.  It was noted that 
he tended to be socially withdrawn, reserved, and unlikely to 
get involved in the problems of others.  He tended to 
actively avoid social stimulation.  The veteran demonstrated 
a reluctance to change, poor motivation, and a low opinion of 
his abilities.  

In February 2002, the veteran expressed an interest in 
participating in a combat trauma group.  It was noted that 
the veteran still lacked a sense of direction or satisfaction 
in his life.  

In March 2002, the veteran presented with poor grooming.  No 
psychomotor agitation or retardation was noted.  There were 
no abnormal or involuntary movements.  The veteran was 
cooperative and maintained good eye contact.  His speech was 
of normal rate, volume, and tone.  It was fluent, coherent, 
and relevant.  Thought processes were linear, logical, and 
goal-directed.  There was no looseness of association, flight 
of ideas, or tangentiality.  Mood was stable.  Affect was 
slightly restricted and guarded.  The veteran was sarcastic 
at times.  The veteran denied suicidal or homicidal ideation 
or plan.  The veteran denied hallucinations.  There were no 
delusions or paranoid thinking.  The veteran was alert and 
oriented times four.  Recent and remote memory were intact.  
Insight and judgment were intact.  Global assessment of 
Functioning (GAF) was 58.  

In April 2002, it was noted that the veteran could benefit 
from anger management treatment.  In June 2002, the veteran 
appeared more energized and motivated than in the past.  In 
August and September 2002, the veteran indicated that he had 
a new girlfriend.  The veteran expressed that he tended to 
think that his life was beyond his control.  The veteran was 
given information regarding a stress reduction skills 
training course.  In October 2002, the veteran discussed 
family issues regarding his ex-wife and children.  It was 
noted that the veteran's mood had improved considerably 
within the past few months with a new romantic interest and 
some selling of items on the internet.  In November 2002, the 
veteran attended training to obtain coping skills and 
stress/anxiety management skills.  

In December 2002, the veteran was afforded a VA psychiatric 
examination.  The veteran reported increased isolation and 
indicated that he had been locking himself in the house, but 
was doing the best he could.  The veteran stated that he 
lived alone.  He indicated that he had nightmares 2-3 times 
per week.  He reported that he heard voices at night.  He 
stated that he had occasional flashbacks, symptoms of 
exaggerated startle response, anxiety, depression, and a 
severe problem with anger control.  He spent his days 
watching movies and playing on the computer.  The veteran had 
not worked since 1997 and indicated that he could not keep a 
job and became upset with people and would tell them off.  He 
was terminated from his job for sexual harassment.  The 
veteran had been attending PTSD groups since 2002.  It was 
noted that the veteran had held over 20 different jobs since 
separating from service.  Mental stratus examination revealed 
that the veteran was casually dressed with poor grooming.  
There was no psychomotor agitation or retardation.  He 
maintained good eye contact and his speech was within normal 
limits.  His mood was bad with a somewhat irritable affect.  
He denied suicidal ideation or intent.  He denied auditory or 
visual or tactile hallucinations and did not appear to be 
responding to internal stimuli.  Cognitively, the veteran 
appeared intact.  Insight and judgment appeared intact.  The 
examiner concluded that the veteran suffered from chronic 
social and occupational dysfunction secondary to PTSD as well 
as an anti-social personality.  His GAF based on PTSD was 50.  
His PTSD was noted to be moderate in degree.  

In March 2003, the veteran expressed anger over actions of 
his son.  In July 2003, the veteran indicated that his mood 
had improved, he was in a steady relationship, and his coping 
skills had improved.  The veteran also presented with a 
calmer demeanor.  In December 2003 and January 2004, the 
veteran appeared disheveled.  He was alert and oriented in 
all four spheres.  Speech was regular in rate, tone, and 
volume.  There were no overt signs of psychotic process or 
thought disorder.  Mood was mildly irritable with a flattened 
and restricted affective range.  The veteran denied suicidal 
ideation, plan, or intent.  He related to the examiner in a 
guarded manner.  The GAF was 66.  

The Board finds that the evidence supports a 70 percent 
rating.  However, the criteria for a 100 percent rating are 
not met.  The veteran demonstrated occupational and social 
impairment, with deficiencies in most areas.  However, he did 
not exhibit total occupational and social impairment.  The 
Board recognizes that the veteran's GAF scores varied.  
However, the totality of the records showed deficiencies with 
work, where he was terminated, and with family relations.  In 
addition, the veteran's appearance was consistently 
disheveled, he had reported auditory hallucinations, impulse 
control problems with anger management issues, and difficulty 
in adapting to stressful circumstances.  The veteran did not 
manifest all of the listed symptoms, but his overall 
disability level more nearly approximates the criteria for a 
70 percent rating.  The veteran did not exhibit any of the 
criteria for a total rating, other than the area involving 
personal hygiene.  Thus, the overall disability level for a 
100 percent rating was not met.


From June 12, 2004

The veteran has been assigned a 70 percent rating for PTSD 
from June 12, 2004, based on a VA examination on that date.  
The veteran does not meet the criteria for a 100 percent 
schedular rating.  

On June 12, 2004, the veteran was afforded a VA psychiatric 
examination.  It was noted that the veteran was currently 
living alone and had been married three times.  He had two 
adopted children and maintained some contact with them.  He 
had not worked since 1995, when he briefly worked in the 
photography field, but found himself too irritated to do so.  
On a day-to-day basis, the veteran did very little.  He had 
few friends.  He was able to perform activities of daily 
living.  He described his functioning as fair.  Areas where 
his functioning was impaired was due to irritability and 
anxiety.  Mental status examination revealed no impairment of 
thought process of communication.  There was mild to moderate 
hyperarousal.  There was no evidence of delusions or 
hallucinations.  Eye contact was decreased.  The veteran 
appeared slightly irritable.  There was no inappropriate 
behavior.  There was no suicidal or homicidal intent or plan.  
The veteran was oriented times three.  Short and long-term 
memory were intact.  Panic attacks occurred when the veteran 
was exposed to cues and the veteran did appear very irritable 
and anxious when describing some events from the past.  His 
mood was "okay."  His affect was anxious.  His impulse 
control was poor.  His sleep was reported as terrible.  It 
was noted that due to the PTSD, outside of his military 
service, the veteran had done poorly, having difficulty 
maintaining any kind of stability in his life.  His prognosis 
was poor based on his co-morbidity.  The diagnoses were PTSD 
and antisocial personality disorder.  His GAF was 50 for 
PTSD.  

The Board notes that this examination showed an increase in 
disability level albeit not to the degree contemplated by the 
next higher schedular rating of 100 percent.  The veteran 
objectively showed hyperarousal, decreased eye contact, and 
panic attacks.  There was an increase in the level of 
impaired impulse control and the veteran's sleep disturbance 
also increased.  

Thereafter, the veteran was evaluated in July 2004.  Mental 
status examination revealed that the veteran had a normal 
energy level.  He was dressed casually and moderately 
disheveled.  He was oriented times four.  His mood was 
described as being not too bad.  His mood was congruent and 
minimally blunted.  His speech was normal.  His thought 
content and progression was logical and goal-oriented.  There 
was no evidence of a thought disorder.  There was no 
tangentiality, circumstantiality, loose associations, or 
flight of ideas.  There was no suicidal or homicidal 
ideation, plan, or intent.  There were no hallucination or 
delusions.  Memory was intact.  Attention and concentration 
were intact.  Fund of knowledge was good.  Language was 
spontaneous, coherent, and relevant.  Insight and judgment 
were fair.  The veteran was cooperative.  GAF was 56.  

As noted, the RO increased the veteran's disability rating to 
70 percent based on the June 12, 2004 VA examination.  As 
indicated above, the veteran's level of severity of his PTSD 
had increased.  However, a 100 percent rating is not 
warranted because the veteran's PTSD was not productive of 
total occupational and social impairment.  The veteran does 
not have gross impairment in thought processes or 
communication; they were not impaired.  The veteran does not 
suffer from persistent delusions or hallucinations.  His 
behavior is not inappropriate.  He is able to perform 
activities of daily living.  The veteran is oriented to time 
and place.  The veteran has no memory impairment.  The 
veteran does not otherwise show that he has total 
occupational and social impairment via functionally 
equivalent symptoms.  

Accordingly, the Board concludes that the criteria for a 100 
percent rating are not met as of June 12, 2004.  


Conclusion for PTSD

The evidence supports a 70 percent rating for PTSD prior to 
June 12, 2004, but the preponderance of the evidence is 
against a rating in excess of 70 percent for PTSD from June 
12, 2004.  

Earlier Effective Dates

VCAA 

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  The December 2002 and July 
2003 VCAA letters fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim and that he should provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

Even though the VCAA letters did not include adequate notice 
of what was needed to establish an effective date, the Board 
finds no prejudice to the claimant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In this regard, the Board 
observes that the VCAA letters discussed the disability 
rating for PTSD as well as TDIU criteria.  The issue of the 
effective dates are "downstream" issues, i.e., an issue 
relating to the claim but arising after the beginning of the 
claims process.  VAOPGCPREC 8-2003.  VA need only take the 
proper action in accordance with 38 U.S.C.A. § 5104 which has 
been done in this case.  In this case, the veteran was 
provided notice in accordance with 38 U.S.C.A. § 5104.  As 
indicated above, the veteran has been fully informed of why 
the 70 percent rating and TDIU rating were not warranted 
prior to June 12, 2004, in adjudicatory actions and 
notifications to the claimant.  The pertinent records have 
been obtained and examinations conducted, as previously noted 
in the VCAA analysis above.  As there is no indication that 
any failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Criteria

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Regulations 
provided; the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service- connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

An Effective Date Earlier than June 12, 2004 for a 70 percent 
Rating for PTSD.

In an April 1999 decision, the Board granted service 
connection for PTSD.  A September 1999 rating decision 
effectuated the Board's grant and assigned a 30 percent 
rating effective March 11, 1994.  That decision was not 
appealed.  

Following that decision, as noted above, the claim for an 
increase was received on May 9, 2001.  VA records were 
received.  The earliest date of treatment was in October 
2001.  Thus, the formal claim was dated May 9, 2001, which 
was the earliest date of a claim for an increase.  Since 
there was no record of treatment within the one year 
preceding the date of the formal claim, May 2001, it was not 
factually ascertainable that the veteran's PTSD was 70 
percent disabling or more during that time period.

As noted above, a 70 percent rating has been granted for the 
period prior to June 12,  2004.  

The formal claim was received on May 9, 2001.  The Board 
accepts that the veteran was 70 percent disabled as of that 
date.  Thus, the date entitlement arose for a 70 percent 
rating was May 9, 2001.  This is also the date of the formal 
claim.  

Thus, an effective date of May 9, 2001, for a 70 percent 
rating for PTSD is warranted.


An Effective Date Earlier than June 12, 2004 for TDIU

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  If there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.

In this case, prior to June 12, 2004, the veteran was 
service-connected for PTSD, rated as 70 percent disabling; 
hearing loss, rated as non-compensable; and hemorrhoids, 
rated as non-compensable.  Thus, prior to June 12, 2004, the 
Board finds that the veteran met the initial criteria for 
consideration of a TDIU since the combined rating was 70 
percent.  

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The formal claim for TDIU was made via a VA Form 21-8940, 
which was received June 5, 2003.  The Board must consider 
whether there was a claim pending for TDIU prior to June 12, 
2004. On May 9, 2001, as noted, the increased rating claim 
was received.  The veteran did not allege unemployability at 
that time.  There is no other correspondence which alleged 
unemployability which may constitute a formal claim prior to 
June 5, 2003.  Therefore, the date of the formal claim was 
June 5, 2003.

The Board must next consider if it is factually ascertainable 
that an increase in disability had occurred, i.e., was a TDIU 
rating warranted, within the one year prior to the June 5, 
2003, formal claim.  As indicated above, the Board has 
determined that the veteran's PTSD was 70 percent disabling, 
as of May 2001.  It follows that the veteran's PTSD was 70 
percent disabling as of June 5, 2002.  This date is the date 
one year prior to the date of the formal claim for TDIU.  
Based on the evidence cited above, the Board finds that the 
veteran's PTSD, combined with his service-connected 
disabilities, precluded him from engaging in substantially 
gainful employment, from the earlier date of one year prior 
to the date of the June 5, 2003 formal claim.  This date is 
June 5, 2002.  

The Board must also consider if there were any informal 
claims pending.  In a December 19, 2002 VA examination 
report, it is noted that the veteran had not worked since 
1997.  This report is dated after June 5, 2002.  Thus, even 
if this may be considered an informal claim, it post-dates 
the June 5, 2002 date.  Although an earlier October 2001 
record noted that the veteran reported having employment 
instability, he did not report unemployability.  This will 
not be construed as an informal claim for TDIU.  

Therefore, the veteran's formal claim was received on June 5, 
2003.  One year prior to that date, June 5, 2002, it was 
factually ascertainable that the veteran was individually 
unemployable which was within one year of the formal claim.  
There is no informal claim for TDIU prior to that time.

The June 5, 2002 date precedes the assigned effective date of 
June 12, 2004.  Therefore, the veteran is entitled to an 
earlier effective date of June 5, 2002 for TDIU.  



ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  

An increased (compensable) rating for bilateral hearing loss 
is denied.  

A 70 percent rating for PTSD, prior to June 12, 2004, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 70 percent, from June 12, 2004, for 
PTSD, is denied.  

Entitlement to an effective date of May 9, 2001, for a 70 
percent rating for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An effective date of June 5, 2002, for TDIU, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


